IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,516


EX PARTE SHARON MARIE ALEXANDER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W04-01564-L(A) IN CRIMINAL DISTRICT COURT NO. 5

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was charged with possession of a
controlled substance and placed on deferred adjudication probation. She was later adjudicated guilty
and sentenced to five years' imprisonment. 
	Applicant contends that she was denied her right to appeal her punishment after she was
adjudicated guilty. We agree and therefore find that Applicant is entitled to the opportunity to file
an out-of-time appeal of her punishment in Cause No. F04-01564-JL from Criminal District Court
No. 5 of Dallas County, Texas. Applicant is ordered returned to that time at which she may give a
written notice of appeal so that she may then, with the aid of counsel, obtain a meaningful appeal.
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, she must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: September 27, 2006
Do Not Publish